Exhibit 10.4

 

EXECUTION VERSION

 

ServiceMaster Global Holdings, Inc.
c/o The ServiceMaster Company, LLC
860 Ridge Lake Boulevard
Memphis, Tennessee 38120

 

March 21, 2014

 

Ridgemont Partners Management, LLC
150 North College Street, Suite 2500
Charlotte, NC 28202

Attention:  Edward Balogh

 

Ladies and Gentlemen:

 

Since the acquisition of shares of ServiceMaster Global Holdings, Inc. (the
“Parent”) on March 30, 2012 by your affiliate Ridgemont Partners Secondary Fund
I, L. P., you and the other equity sponsors have received regular reports and
participated in numerous monthly operating review meetings regarding the
business, operations and financial condition of the Parent, The ServiceMaster
Company, LLC (the “Company”) and its and their subsidiaries (the “Company
Group”) in order to enable you to provide oversight and input as to the
performance of the Company Group.  The Company has concluded that, in light of
the scope and extent of the on-going management and consulting services being
provided by Ridgemont Partners Management, LLC (“you” or “Consultant”), it would
be appropriate to compensate you for those services on the terms and subject to
conditions that follow:

 

1.                                      The Company has retained you, and you
hereby agree to accept such retention, to provide to the Company Group, when and
if called upon, management and consulting services in the form of making
available one of your employees to serve as a member of, or observer to, the
Board of Directors of Parent and/or the Company and to participate in periodic
operating reviews conducted with senior management of the Company Group (the
“Consulting Services”) and such other ancillary advice as may be reasonably
requested by the Company Group.  As compensation for the Consulting Services,
commencing on the date hereof, the Company agrees to pay you a fee (the
“Consulting Fee”) of  $250,000 per year, one quarter of which shall be payable
quarterly in advance of the first day of each January, April, July and October,
beginning on April 1, 2014.

 

2.                                      The Company will, and will cause each
member of the Company Group to, use its commercially reasonable efforts to
furnish, or to cause their respective subsidiaries and agents to furnish,
Consultant with such information (the “Information”) as may be reasonably needed
in order for the Consultant to fulfill its engagement hereunder.  The Company
acknowledges and agrees that (a) Consultant will rely on the Information and on
information available from generally recognized public sources in performing the
Consulting Services and the services contemplated by paragraph 1 and
(b) Consultant does not assume responsibility for the accuracy or completeness
of the Information and such other information.

 

3.                                      Consultant acknowledges that the Company
has previously entered substantially similar agreements with Citigroup Private
Equity L.P. and J.P. Morgan Ventures Corporation,

 

--------------------------------------------------------------------------------


 

dated as of August 13, 2009, and that the Company has previously entered into a
Consulting Agreement, dated as of July 24, 2007 (as the same may be amended from
time to time, the “CD&R Consulting Agreement”), with Clayton, Dubilier &
Rice, Inc. (collectively, the “Other Consultants”), pursuant to which the Other
Consultants are to provide consulting services to the Company Group.  The
Consultant will coordinate with the Other Consultants in connection with its
provision of such services to the Company Group, provided that Consultant shall
not be liable to any member of the Company Group as a result of any such
services provided, or the failure to provide such services, by the Other
Consultants.

 

4.                                      Parent and the Company (on behalf of
itself and the other members of the Company Group) hereby acknowledge and agree
that the services provided by Consultant hereunder are being provided subject to
the terms of this agreement (including, without limitation, paragraph 10).

 

5.                                      You shall act as an independent
contractor, with duties solely to the Company Group.  The provisions hereof
shall inure to the benefit of and shall be binding upon the parties hereto and
their respective successors and assigns.  Nothing in this agreement, expressed
or implied, is intended to confer on any person other than the parties hereto or
their respective successors and assigns, any rights or remedies under or by
reason of this agreement.  Without limiting the generality of the foregoing, the
parties acknowledge that nothing in this agreement, expressed or implied, is
intended to confer on any present or future holders of any securities of the
Parent or its subsidiaries or affiliates, or any present or future creditor of
the Parent or its subsidiaries or affiliates, any rights or remedies under or by
reason of this agreement or any performance hereunder.

 

6.                                      THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE EXTENT THAT SUCH
PRINCIPLES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.  Each of the parties hereto irrevocably and unconditionally
(a) agrees that any legal suit, action or proceeding brought by any party hereto
arising out of or based upon this agreement or the transactions contemplated
hereby may be brought in any court of the State of New York or Federal District
Court for the Southern District of New York located in the City, County and
State of New York (each, a “New York Court”), (b) waives, to the fullest extent
that it may effectively do so, any objection that it may now or hereafter have
to the laying of venue of any such proceeding brought in a New York Court, and
any claim that any such action or proceeding brought in a New York Court has
been brought in an inconvenient forum, (c) submits to the exclusive jurisdiction
of any New York Court in any suit, action or proceeding and (d) ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE HEREBY WAIVES ANY RIGHT
THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT.  With respect to clause
(d) of the immediately preceding sentence, each of the parties hereto
acknowledges and certifies that (i) no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the waiver contained therein,
(ii) it understands and has considered the implications of such waiver, (iii) it

 

--------------------------------------------------------------------------------


 

makes such waiver voluntarily and (iv) it has been induced to enter into this
agreement by, among other things, the mutual waivers and certifications
contained in this paragraph 6.

 

7.                                      All notices and other communications to
be given to any party hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered by hand, courier or overnight delivery
service, or three days after being mailed by certified or registered mail,
return receipt requested, with appropriate postage prepaid, or when received in
the form of a facsimile (receipt confirmation requested), and shall be directed
to the address set forth below (or at such other address or facsimile number as
such party shall designate by like notice):

 

If to Parent or the Company:

 

The ServiceMaster Company, LLC
                                                                                               
860 Ridge Lake Boulevard
                                                                                               
Memphis, Tennessee 38120
                                                                                               
Attention:   General Counsel
                                                                                               
Facsimile:   (901) 597-8025

 

with a copy to:

 

Clayton, Dubilier & Rice, Inc.
                                                                                               
375 Park Avenue
                                                                                               
18th Floor
                                                                                               
New York, New York  10152
                                                                                               
Attention: Theresa Gore
                                                                                               
Facsimile:  (212) 407-5252

 

if to Consultant, at the address set forth below its signature.

 

8.                                      This agreement shall continue in effect
until the earliest of (i) June 30, 2016, (ii) an IPO (as defined in the Amended
and Restated Stockholders Agreement, dated as of January 14, 2014, among Parent,
Ridgemont and certain of its other stockholders (the “Stockholders Agreement”))
and (iii) the termination of the CD&R Consulting Agreement, and may be earlier
terminated by Consultant on 30 days’ prior written notice to the Company.  The
provisions of this agreement shall not survive any termination hereof, provided
that, notwithstanding the foregoing, paragraph 1 shall survive any termination
solely as to any portion of any Consulting Fee not paid or reimbursed prior to
such termination.

 

9.                                      Except in cases of gross negligence or
willful misconduct, Consultant, its affiliates and any of its and their
respective employees, officers, directors, partners, consultants, members or
stockholders shall have no liability of any kind whatsoever to any member of the
Company Group for any damages, losses or expenses (including, without
limitation, interest, penalties and fees and disbursements of attorneys,
accountants, investment bankers and other professional advisors) with respect to
the provision of services hereunder.  In no event shall Consultant, its
affiliates and any of its and their respective employees, officers, directors,
partners, consultants, members or stockholders shall have liability of any kind
whatsoever to any member of the Company Group for any special, punitive,
incidental or consequential damages.

 

--------------------------------------------------------------------------------


 

10.                               This agreement, together with the Stockholders
Agreement, the Registration Rights Agreement, dated as of July 24, 2007, among
the Parent and certain of its stockholders and the Indemnification Agreement,
entered into as of the date hereof, among you, the Parent and the Company,
constitute the entire agreement between Consultant, the Company and the Parent
with respect to the subject matter of this agreement and supersede any prior
discussions, correspondence, negotiation, proposed term sheet, agreement,
understanding or arrangement, and there are no agreements or understandings
between the parties in respect of the subject matter hereof other than those set
forth or referred to in this agreement.  The Company and the Parent acknowledge
and agree that Consultant makes no representations or warranties in connection
with this agreement or its provision of services pursuant hereto.  The Company
agrees that any acknowledgment or agreement made by the Company in this
agreement is made on behalf of the Company and the other members of the Company
Group.

 

11.                               This agreement shall be binding upon and inure
to the benefit of the parties to this agreement and their respective successors
and assigns; provided, that (i) neither this agreement nor any right, interest
or obligation hereunder may be assigned by either party, whether by operation of
law or otherwise, without the express written consent of the other party hereto
and (ii) any assignment by Consultant of its rights but not the obligations
under this agreement to any entity directly or indirectly controlling,
controlled by or under common control with Consultant shall be expressly
permitted hereunder and shall not require the prior written consent of the
Company.  This agreement is not intended to confer any right or remedy hereunder
upon any person or entity other than the parties to this agreement and their
respective successors and assigns.

 

12.                               This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original and which together
shall constitute one agreement.  This Agreement may not be amended, restated,
supplemented or otherwise modified, and no provision of this Agreement may be
waived, other than in a writing (a) duly executed by the parties hereto, and
(b) approved by a majority of the members of the Parent’s board of directors who
are not employees of the Parent or its subsidiaries or Consultant or its
affiliates.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

If the foregoing sets forth the understanding between us, please so indicate on
the enclosed signed copy of this letter in the space provided therefor and
return it to us, whereupon this letter shall constitute a binding agreement
among us.

 

 

 

Very truly yours,

 

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

SVP & CFO

 

 

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name:

Alan J. M. Haughie

 

 

Title:

SVP & CFO

 

--------------------------------------------------------------------------------


 

Agreed to and accepted as of the date first
above written:

 

RIDGEMONT PARTNERS MANAGEMENT, LLC

 

 

By:

/s/ Edward A. Balogh, Jr.

 

 

Name:

Edward A. Balogh, Jr.

 

 

Title:

COO

 

 

Address for Notice:

 

Ridgemont Partners Management, LLC

150 North College Street, Suite 2500

Charlotte, NC 28202

Attention:  Edward Balogh

Facsimile:  (704) 944-0973

Email: ebalogh@ridgemontep.com

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Margaret A. Gibson

Facsimile: (312) 862-2200

 

--------------------------------------------------------------------------------